IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WALTER JAMES MORRIS JR.,              NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3633

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 21, 2016.

An appeal from an order of the Circuit Court for Duval County.
Mark J. Borello, Judge.

Walter James Morris Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.